EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Shelly Cermak on 5/9/2022 and 5/13/2022. The application has been amended as follows: 

In the Claims
	Claim 12: Delete “SF-36” in line 5 and replace with 
--SF-36[Symbol font/0xD2]--.
	Claim 16: Delete “low score(s) of mental health (MH) and/or mental component summary (MCS)” in lines 2-3 and replace with the following phrase
			--MH score of 70 or less and/or MCS score of 50 or less--.
In the Specification (page 33)
	Par. [0055]: Delete “SF-36” in line 9 and replace with --SF-36[Symbol font/0xD2] (version 2)--.
Par. [0055]: After “calculated” in line 21, add --using SF-36[Symbol font/0xD2] (version 2)--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is drawn to a method of improving a mental health disfunction, comprising administering Bifidobacterium longum subsp. infantis BCCM LMG23728 or Bifidobacterium longum subsp. infantis M-63 (NITE BP-02623) in an effective amount to a subject in need thereof. The mental health disfunction is specified to be mental health (MH) and/or mental component summary (MCS) which are/is evaluated using SF-36[Symbol font/0xD2].
The closest prior art found is Dinan et al. (US 2004/0265279 A1). Dinan et al. discloses a method of treating a disorder characterized by over-activity of hypothalamic-pituitary-adrenal axis like anxiety, psychosocial disorders, and atypical depression by administering to a subject a probiotic bacterium such as B. infantis strain 35624 (NCIMB 41003). However, Applicant presented evidence showing that said strain has been reclassified as B. longum subsp. longum, which is not identical to the recited B. longum subsp. infantis strain. Applicant also has experimental data demonstrating significant and unexpected improvement in mental health assessment scores on subjects administered with the recited strain as evaluated by SF-36[Symbol font/0xD2] (version 2). These arguments are found persuasive, thus the rejections of record have been withdrawn.
Claims were also found not to comply with 35 U.S.C. 112(a) and (b). Applicant submitted amendments that address these issues, as well as a statement indicating that all restrictions with regards to public availability of the deposited material will be irrevocably removed upon the granting of a patent. The rejections have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 12 and 16-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651